Case 16-40785        Doc 58     Filed 05/13/19     Entered 05/13/19 15:32:46          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16 B 40785
         Cynthia Louise Manns

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 12/30/2016.

         2) The plan was confirmed on 03/23/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
11/30/2017, 02/08/2018, 11/01/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 09/26/2018.

         5) The case was Dismissed on 12/20/2018.

         6) Number of months from filing to last payment: 24.

         7) Number of months case was pending: 28.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-40785              Doc 58         Filed 05/13/19    Entered 05/13/19 15:32:46                 Desc         Page 2
                                                           of 3



 Receipts:

           Total paid by or on behalf of the debtor                    $17,051.10
           Less amount refunded to debtor                                   $0.00

 NET RECEIPTS:                                                                                            $17,051.10


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                         $2,944.31
     Court Costs                                                                       $0.00
     Trustee Expenses & Compensation                                                 $774.55
     Other                                                                             $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                          $3,718.86

 Attorney fees paid and disclosed by debtor:                             $0.00


 Scheduled Creditors:
 Creditor                                               Claim         Claim            Claim        Principal       Int.
 Name                                         Class   Scheduled      Asserted         Allowed         Paid         Paid
 Americredit Financial Ser Inc            Unsecured     27,626.00     14,889.43        14,889.43            0.00        0.00
 Armor Systems Corporation                Unsecured         200.00        200.00           200.00           0.00        0.00
 Athletic & Therapeutic Institute         Unsecured         720.00           NA               NA            0.00        0.00
 Choice Recovery                          Unsecured         115.00           NA               NA            0.00        0.00
 Discover Bank                            Unsecured           0.00           NA               NA            0.00        0.00
 Educational Credit Management Corp       Unsecured     76,986.00     91,164.85        91,164.85            0.00        0.00
 Global Payments                          Unsecured         510.00        510.31           510.31           0.00        0.00
 Harvard School Condominiums LLC          Unsecured     36,851.00     37,100.00        37,100.00            0.00        0.00
 Internal Revenue Service                 Unsecured         300.00         29.25            29.25           0.00        0.00
 Internal Revenue Service                 Priority            0.00      1,325.38         1,325.38           0.00        0.00
 LVNV Funding LLC                         Unsecured           0.00           NA               NA            0.00        0.00
 Merchants Credit Guide                   Unsecured          97.00           NA               NA            0.00        0.00
 Merchants Credit Guide                   Unsecured         161.00           NA               NA            0.00        0.00
 Merrick Bank                             Unsecured         923.00        923.17           923.17           0.00        0.00
 Nan Elizabeth Casey PLLC                 Unsecured           0.00      4,991.83         4,991.83           0.00        0.00
 National Collegiate Student Loan Trust   Unsecured           0.00    30,357.81        30,357.81            0.00        0.00
 National Collegiate Student Loan Trust   Unsecured           0.00    29,897.69        29,897.69            0.00        0.00
 Rush University Medical Center           Unsecured         493.00           NA               NA            0.00        0.00
 Santander Consumer USA Inc               Unsecured            NA         205.34           205.34           0.00        0.00
 Santander Consumer USA Inc               Secured       20,878.00     21,083.34        20,878.00      11,841.61    1,490.63
 Seventh Avenue                           Unsecured         354.00        354.00           354.00           0.00        0.00
 United States Dept Of Education          Unsecured           0.00   141,454.52       141,454.52            0.00        0.00
 Waukegan Loan Management                 Unsecured      2,300.00       2,550.92         2,550.92           0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 16-40785        Doc 58      Filed 05/13/19     Entered 05/13/19 15:32:46             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00               $0.00
       Mortgage Arrearage                                     $0.00              $0.00               $0.00
       Debt Secured by Vehicle                           $20,878.00         $11,841.61           $1,490.63
       All Other Secured                                      $0.00              $0.00               $0.00
 TOTAL SECURED:                                          $20,878.00         $11,841.61           $1,490.63

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00               $0.00             $0.00
        Domestic Support Ongoing                              $0.00               $0.00             $0.00
        All Other Priority                                $1,325.38               $0.00             $0.00
 TOTAL PRIORITY:                                          $1,325.38               $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                            $354,629.12               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $3,718.86
         Disbursements to Creditors                            $13,332.24

 TOTAL DISBURSEMENTS :                                                                     $17,051.10


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/13/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
